 1                                                                               FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON
 2
 3                                                                      Feb 26, 2019
                            UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK
 4
                         EASTERN DISTRICT OF WASHINGTON
 5
 6
     UNITED STATES OF AMERICA,                       No. 2:19-CR-00014-WFN-1
 7
 8                        Plaintiff,                 ORDER GRANTING
                                                     DEFENDANT’S MOTION FOR
 9                        v.                         MODIFICATION OF RELEASE
10                                                   CONDITIONS
     HERMINIO SALDANA-MERCADO,
11
12                        Defendant.
13
           Before the Court is Defendant’s Unopposed Motion for Modification of
14
     Release Conditions, ECF No. 40. Defendant recites in his motion that neither the
15
     United States, nor U.S. Probation oppose this request.
16
           Specifically, Defendant requests permission to reside in Mattawa and stay in
17
     Spokane the night before any future court hearings.
18
           IT IS ORDERED, that Defendant’s Motion, ECF No. 40, is GRANTED.
19
     Defendant is permitted to reside in Mattawa with the understanding that he will
20
     stay in Spokane the night before any court hearings related to this case.
21
           All other terms and conditions of pretrial release not inconsistent herewith
22
     shall remain in full force and effect.
23
           IT IS SO ORDERED.DATED February 26, 2019.
24
25
                                   _____________________________________
26                                           JOHN T. RODGERS
27                                  UNITED STATES MAGISTRATE JUDGE
28



     ORDER - 1
